UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7360 Carroll Road, Suite 200, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNoý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 28,971,672 as of May 5, 2013. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would,""expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: · Our future strategy, structure, and business prospects; · The planned commercialization of our current product; · The size and growth of the potential markets for our product and technology; · The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; · Our anticipated expansion of United States and international sales and operations; · Our ability to obtain and protect our intellectual property and proprietary rights; · The results of our clinical trials; · Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; · Our anticipated sales to additional customers in the United States since we obtained the CLIA waiver categorization; · Our ability to obtain reimbursement for patient testing with the TearLab® System; · Our efforts to assist our customers in obtaining their CLIA waiver certifications or providing them with support from certified professionals; · The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and · Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp. and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 TearLab Corp. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 4 TearLab Corp. CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) ($ 000’s) March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Fixed assets, net Patents and trademarks, net Intangible assets, net Other non-current assets 27 28 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Obligations under warrants Total current liabilities Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, authorized 10,000,000, none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 28,765,140 and 28,741,653 issued and outstanding at March 31, 2013 and December 31, 2012, respectively 29 29 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to interim consolidated financial statements 5 TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and income (loss) per share) Three months ended March 31, Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit 91 Operating expenses General and administrative Clinical, regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (3,162 ) (2,503 ) Other income (expense) Interest income 6 2 Changes in fair value of warrant obligations (5,404 ) (6,569 ) Other, net (14 ) (29 ) Total other (expense) (5,412 ) (6,596 ) Net loss and comprehensive loss $ ) $
